         Case 1:20-cv-03039-3JP Document 11                 Filed 05/21/21      Page 1 of 22




                 UNITED STATES COURT OF INTERNATIONAL TRADE


                                                               :
    SUNRISE GLOBAL MARKETING, LLC                              :
                                                               :
                                             Plaintiff,        :
                                                               :
                            v.                                 :
                                                               :
    UNITED STATES OF AMERICA;
                                                               :       Court No. 20-03039
    OFFICE OF THE UNITED STATES TRADE
                                                               :
    REPRESENTATIVE;
                                                               :
    KATHERINE C. TAI, TRADE REPRESENTATIVE;
                                                               :
    U.S. CUSTOMS & BORDER PROTECTION;
                                                               :
    TROY A. MILLER, SENIOR OFFICIAL
                                                               :
    PERFORMING DUTIES OF THE U.S. CUSTOMS &
                                                               :
    BORDER PROTECTION COMMISSIONER,
                                                               :
                                             Defendants.       :
                                                               :


                                    AMENDED COMPLAINT

        Plaintiff Sunrise Global Marketing, LLC, d/b/a Greenworks (“SGM”), by and through their

attorneys, allege and state as follows:

        1.      This Complaint focuses on Defendants’ unlawful imposition, pursuant to Section

301 of the Trade Act of 1974, of a third and fourth round of tariffs on products covered by “Lists

3 and 4A.” Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept.

21, 2018) and Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 22,564 (Aug. 20, 2019)1


1
 The Office of the U.S. Trade Representative (“USTR”) refers to the duties contested in this action as
“Lists 3 and 4.” In light of the fact that USTR imposed a series of successive duties allegedly in
connection to the same “action” taken pursuant to Section 301(b) of the Trade Act. List 4A refers to
duties imposed on September 1, 2019 pursuant to the List 4 Notice. List 4B refers to duties that were
scheduled to be imposed on December 15, 2019 pursuant to the List 4 Notice. List 4B duties were never
imposed. The series of duties imposed is further described in the Statement of Facts, infra.
        Case 1:20-cv-03039-3JP Document 11              Filed 05/21/21     Page 2 of 22




       2.      The Trade Act of 1974 (“Trade Act”) did not confer authority on Defendants to

impose tariffs for an unlimited time period, or by whatever means, they choose. The Office of the

United States Trade Representative (“USTR”) conducted an investigation into China’s unfair

intellectual property policies and practices pursuant to Section 301 of the Trade Act (19 U.S.C.

§ 2411). Section 304 of the Trade Act (19 U.S.C. § 2414) required USTR to determine what action

to take, if any, within 12 months after initiation of that investigation. But USTR failed to issue

Lists 3 or List 4A within that window. USTR may not fall back on its “modification” authority

under Section 307 of the Trade Act (19 U.S.C. § 2417). Section 307 of the Trade Act does not

permit USTR to expand the imposition of tariffs to other imports from China for reasons untethered

to the unfair intellectual property policies and practices it originally investigated under Section

301 of the Trade Act. Yet that is exactly what Defendants did here when they promulgated Lists 3

and 4A duties in response to China’s retaliatory duties and other unrelated issues. And even if

USTR deems the existing tariffs “no longer appropriate,” as it also did here, the Trade Act permits

USTR only to delay, taper, or terminate—not ratchet up—the actions it has already taken.

       3.      The arbitrary manner in which Defendants implemented the Lists 3 and 4A tariff

action also violates the Administrative Procedure Act (“APA”). USTR (1) failed to provide

sufficient opportunity for comment, e.g., requiring interested parties to submit affirmative and

rebuttal comments on the same day; (2) failed to consider relevant factors when making its

decision, e.g., undertaking no analysis of the supposed “increased burden” imposed on U.S.

commerce from the unfair policies and practices that it originally investigated; and (3) failed to

connect the record facts to the choices it made. Indeed, despite receiving over 6,000 comments,

USTR never articulated how those comments shaped its final promulgation of Lists 3 and 4A.




                                                2
         Case 1:20-cv-03039-3JP Document 11                 Filed 05/21/21      Page 3 of 22




USTR’s preordained decision-making bears no resemblance to the standards that the APA

demands.

        4.      The Court should set aside Defendants’ actions as ultra vires and otherwise contrary

to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiff pursuant

to Lists 3 and 4A, whether or not the entries have been liquidated, and if liquidated, regardless of

how long the entries have been liquidated.

                                          JURISDICTION

        5.      The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action

commenced against the United States, its agencies, or its officers, that arises out of any law of the

United States providing for . . . tariffs, duties, fees, or other taxes on the importation of merchandise

for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                              PARTIES

        6.      Plaintiff SGM is a privately-owned Limited Liability Corporation organized under

the law of North Carolina. SGM is a leader in battery-powered outdoor power tools for DIY-

consumers and landscaping professionals. The company distributes Greenworks-branded and

private label products, as well as products for an extensive network of Original Equipment

Manufacturers. The company also imports and has paid additional duties on many products

included included on Lists 3 and 4A, including those classified under, among others, HTSUS

subheadings     8205.59.5510;     8207.70.6060;     8208.40.3000;      8414.40.3000;     8414.59.6560;

8414.59.6590; 8414.80.1685; 8424.30.9000; 8424.90.9040; 8430.20.0060; 8465.91.0047;

8467.99.0190; 8504.40.9550; and 8508.11.0000, which are subject to the additional ad valorem

duties under Lists 3 and 4A.




                                                   3
         Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21    Page 4 of 22




       7.      Defendant United States of America received the disputed tariffs and is the statutory

defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

       8.      The Office of the USTR is an executive agency of the United States charged with

investigating a foreign country’s trade practices under Section 301 of the Trade Act and

implementing “appropriate” responses, subject to the direction of the President. USTR conducted

the Section 301 investigation at issue and made numerous decisions regarding Lists 3 and 4A.

       9.      Defendant Katherine C. Tai currently holds the position of USTR. In this capacity,

she oversees the administration of Lists 3 and 4A.

       10.     Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by SGM to account for the tariffs imposed by

USTR under Lists 3 and 4A.

       11.     Defendant Troy A. Miller is the Senior Official Performing Duties of the U.S.

Customs and Border Protection Commissioner. In this capacity, he oversees CBP’s collection of

duties paid by Plaintiff under Lists 3 and 4A.

                                           STANDING

       12.     SGM has standing to sue because they are “adversely affected or aggrieved by

agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28 U.S.C. § 2631(i) (“Any

civil action of which the Court of International Trade has jurisdiction . . . may be commenced in

the court by any person adversely affected or aggrieved by agency action within the meaning of

Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to Lists 3 and 4A adversely

affected and aggrieved SGM because they were required to pay these unlawful duties.

                               TIMELINESS OF THE ACTION

       13.     A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within two

years after the cause of action first accrues.” 28 U.S.C. § 2636(i).


                                                  4
           Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21       Page 5 of 22




          14.   The instant action contests action taken by Defendants that resulted in Lists 3 and

4A. Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related

to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21,

2018) and Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices

Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 22,564 (Aug.

20, 2019). Plaintiff’s claims accrued at the earliest on September 21, 2018, when USTR published

notice of List 3 in the Federal Register. Id. The List 4A notice was published on August 20, 2019, Notice

of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 22,564. Plaintiff has therefore timely filed

this action.

                                         RELEVANT LAW

          15.   Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or

discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on imports

from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          16.   Section 304 of the Trade Act requires USTR to determine what action to take, if

any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),

(2)(B).

          17.   Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or

terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or

restriction on United States commerce” imposed by the investigated foreign country’s practice has

“increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).




                                                    5
         Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21     Page 6 of 22




                                   PROCEDURAL HISTORY

  I.     USTR’s Investigation

       18.     On August 14, 2017, President Trump directed Ambassador Lighthizer to consider

initiating a targeted investigation pursuant to Section 301(b) of the Trade Act concerning China’s

laws, policies, practices, and actions related to intellectual property, innovation, and technology.

Addressing China’s Laws, Policies, Practices, and Actions Related to Intellectual Property,

Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017). According to the President,

certain Chinese “laws, policies, practices, and actions” on intellectual property, innovation, and

technology “may inhibit United States exports, deprive United States citizens of fair remuneration

for their innovations, divert American jobs to workers in China, contribute to our trade deficit with

China, and otherwise undermine American manufacturing, services, and innovation.” Id.

       19.     On August 18, 2017, USTR formally initiated an investigation into “whether acts,

policies, and practices of the Government of China related to technology transfer, intellectual

property, and innovation are actionable under [Section 301(b) of] the Trade Act.” Initiation of

Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82 Fed. Reg.

40,213 (Aug. 24, 2017).

       20.     On March 22, 2018, USTR released a report announcing the results of its

investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of the

Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018),

available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that

certain “acts, policies, and practices of the Chinese government related to technology transfer,

intellectual property, and innovation are unreasonable or discriminatory and burden or restrict U.S.


                                                 6
         Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21     Page 7 of 22




commerce.” Id. at 17. USTR based its findings on (1) China’s use of foreign ownership restrictions,

foreign investment restrictions, and administrative licensing and approval processes to pressure

technology transfers from U.S. to Chinese companies, id. at 45; (2) China’s use of licensing

processes to transfer technologies from U.S. to Chinese companies on terms that favor Chinese

recipients, id. at 48; (3) China’s facilitation of systematic investment in, and acquisition of, U.S.

companies and assets by Chinese entities to obtain technologies and intellectual property for

purposes of large-scale technology transfer, id. at 147; and (4) China’s cyber intrusions into U.S.

computer networks to gain access to valuable business information, id. at 171. In its report, USTR

did not quantify the burden or restriction imposed on U.S. commerce by the investigated practices.

        21.    On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimate that China’s policies result in harm to the

U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-sheet.        USTR       also

indicated that, consistent with a directive from President Trump, it would “propose additional

tariffs” of 25% ad valorem “on certain products of China, with an annual trade value commensurate

with the harm caused to the U.S. economy resulting from China’s unfair policies.” Id.; see Actions

by the United States Related to the Section 301 Investigation of China’s Laws, Policies, Practices,

or Actions Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

13,099 (Mar. 27, 2018) (President Trump’s directive).

  II.     Lists 1 & 2

        22.    Between April and August 2018 (i.e., within the 12-month statutory deadline from

the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants

undertook a series of actions to remedy the estimated harm to the U.S. economy caused by the


                                                 7
          Case 1:20-cv-03039-3JP Document 11             Filed 05/21/21     Page 8 of 22




investigated unfair practices, ultimately imposing duties on imports from China covered by Lists 1

and 2.

         23.    On April 6, 2018, USTR published notice of its intent to impose “an additional duty

of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list covered 1,333 tariff

subheadings with a total value of “approximately $50 billion in terms of estimated annual trade

value for calendar year 2018.” Id. at 14,907. USTR explained that it chose $50 billion because that

amount was “commensurate with an economic analysis of the harm caused by China’s unreasonable

technology transfer policies to the U.S. economy, as covered by USTR’s Section 301 investigation.”

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section 301 Action,

USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-

action-ustr.

         24.    On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list known as “List 1.” Notice of Action and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,

83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed] the proposed list in

the April 6, 2018 notice to 818 tariff subheadings, with an approximate annual trade value of $34

billion.” Id. at 28,711.




                                                 8
          Case 1:20-cv-03039-3JP Document 11            Filed 05/21/21     Page 9 of 22




         25.    On June 20, 2018, USTR announced that it intended to impose a 25% ad valorem

duty on a second proposed list of Chinese products in order to “maintain the effectiveness of [the]

$50 billion trade action” grounded in its Section 301 investigation. Id. at 28,712. USTR announced

a proposed “List 2” covering 284 tariff subheadings with “an approximate annual trade value of

$16 billion.” Id. at 28,711-12.

         26.    On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose “annual

trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section 301:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).

  III.     List 3 and List 4

         27.    As soon as USTR announced the results of its investigation in March 2018, tensions

between the governments of China and the United States escalated dramatically. In the months

that followed, Defendants wildly expanded the scope of the tariffs imposed under Section 301 of

the Trade Act to cover imports worth more than $500 billion—ten times the amount it had deemed

“commensurate” with the findings of USTR’s original investigation.

           A.     List 3

         28.    Shortly after President Trump directed USTR in April 2018 to consider imposing

duties on $50 billion in Chinese products, China promptly threatened to impose retaliatory duties

on the same value of imports from the United States. In response, President Trump “instructed the

USTR to consider whether $100 billion of additional tariffs would be appropriate under Section

301” due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement from Donald J. Trump

on   Additional     Proposed      Section   301   Remedies   (Apr.    5,   2018),   available    at




                                                  9
        Case 1:20-cv-03039-3JP Document 11                Filed 05/21/21      Page 10 of 22




https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-additional

-proposed-section-301-remedies/.

       29.     On June 18, 2018, President Trump formally directed USTR to consider whether

the United States should impose additional duties on products from China with an estimated trade

value of $200 billion—despite USTR having not yet implemented List 1 and List 2. President

Trump acknowledged that China’s threatened retaliatory “tariffs on $50 billion worth of United

States exports” motivated his decision. THE WHITE HOUSE, Statement from the President

Regarding Trade with China (June 18, 2018), available at https://www.whitehouse.gov/briefings-

statements/statement-president-regarding-trade-china-2/ (“This latest action by China clearly

indicates its determination to keep the United States at a permanent and unfair disadvantage, which

is reflected in our massive $376 billion trade imbalance in goods. This is unacceptable.”).

       30.     Acknowledging the purpose of the President’s directive, USTR stated that it would

design the newly proposed duties to address China’s threatened retaliatory measures, rather than

any of the harms identified in its Section 301 investigation. OFFICE OF THE UNITED STATES

TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the President’s Additional

China Trade Action (June 18, 2018), available at https://ustr.gov/about-us/policy-offices/press-

office/press-releases/2018/june/ustr-robert-lighthizer-statement-0 (explaining that, although Lists

1 and 2 “were proportionate and responsive to forced technology transfer and intellectual property

theft by the Chinese” identified in the Section 301 investigation, the proposed duties for a third list

of products were necessary to respond to the retaliatory and “unjustified tariffs” that China may

impose to target “U.S. workers, farmers, ranchers, and businesses”).

       31.     Despite these warnings from Defendants, China retaliated by imposing 25% ad

valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16




                                                  10
        Case 1:20-cv-03039-3JP Document 11                  Filed 05/21/21       Page 11 of 22




billion on the same dates the United States began collecting its own 25% tariffs under List 1 (July 6,

2018) and List 2 (August 23, 2018).

        32.     About a week after China imposed its first round of retaliatory duties, USTR

published notice of its proposal to “modify the action in this investigation by maintaining the

original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C) of the Trade Act,

pursuant to which USTR “may modify or terminate any action, subject to the specific direction, if

any, of the President with respect to such action, . . . if . . . such action is being taken under [Section

301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)).

USTR initially set a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a

public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

        33.     In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its

proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

“action at this level is appropriate in light of the level of China’s announced retaliatory action ($50

billion) and the level of Chinese goods imported into the United States ($505 billion in 2017).”

Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of U.S. goods




                                                    11
        Case 1:20-cv-03039-3JP Document 11                  Filed 05/21/21      Page 12 of 22




exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action must cover a

substantial percentage of Chinese imports.”). Although it pointed to China’s retaliatory measures,

USTR did not identify any increased burdens or restrictions on U.S. commerce resulting from the

unfair practices that USTR had investigated. See id.

        34.       USTR’s contemporaneous press statements corroborated the contents of its notice:

China’s retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that the

proposed action came “[a]s a result of China’s retaliation and failure to change its practice.”

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade

Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available at

https://ustr.gov/about- us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-

representative.

        35.       Within days of these statements, Ambassador Lighthizer announced that, in light of

China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to 25%

ad valorem. Rather than addressing the practices that USTR investigated pursuant to Section 301

of the Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated against U.S. workers,

farmers, ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301

Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-

releases/2018/august/statement-us-trade-representative.

        36.       Shortly thereafter, USTR, at the direction of President Trump, formally proposed

“raising the level of the additional duty in the proposed supplemental action from 10 percent to 25

percent.” Extension of Public Comment Period Concerning Proposed Modification of Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,




                                                   12
        Case 1:20-cv-03039-3JP Document 11              Filed 05/21/21     Page 13 of 22




Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also set

new dates for a public hearing over six days ending on August 27, 2018. See id.; see also OFFICE

OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on Proposed Section

301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), available at https://ustr.gov/about-

us/policy- offices/press-office/press-releases/2018/august/public-hearings-proposed-section-301.

       37.     At the same time, USTR adjusted the deadlines for the submission of written

comments, setting September 6, 2018—less than a month later—as the new deadline for both

initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating

from its past practices, prevented both USTR and the public from considering initial comments at

the hearing, and left insufficient time for interested parties to review and respond to the initial

comments filed by other parties. USTR also limited each hearing participant to five minutes.

Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001.

Despite those obstacles, approximately 350 witnesses appeared at the six-day hearing, and the

public submitted over 6,000 comments. Id. These included a comment in opposition to the List 3

tariffs filed by the Coalition of Companies and Brands on behalf of SGM. Docket No. USTR-

2018-0026-5722, https://beta.regulations.gov/comment/USTR-2018-0026-5722.

       38.     Just eleven days after receiving final comments from the public, President Trump

announced that he had directed USTR “to proceed with placing additional tariffs on roughly $200

billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17,

2018) https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. Once

again, the President made clear that China’s response to the $50 billion tariff action (i.e., List 1

and List 2 duties) motived his decision, and he immediately promised to proceed with “phase




                                                13
        Case 1:20-cv-03039-3JP Document 11                  Filed 05/21/21      Page 14 of 22




three” of the plan—an additional $267 billion tariff action—“if China takes retaliatory action

against our farmers or other industries.” Id.

        39.      Following the President’s announcement, USTR published notice of the final list

of products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg. at

47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25% on

January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed products that

enter the United States from China on or after September 24, 2018. Id. USTR did not respond to

any of the over 6,000 comments that it received or any of the testimony provided by roughly 350

witnesses. Id.

        40.      As legal support for its action, USTR for the first time cited Section 307(a)(1)(B)

of the Trade Act, which provides that USTR “may modify or terminate any action, subject to the

specific direction . . . of the President . . . taken under Section 301 if . . . the burden or restriction

on United States commerce of the denial of rights, or of the acts, policies, or practices, that are the

subject of such action has increased or decreased.” Id. (brackets omitted). USTR stated that the

relevant burden “continues to increase, including following the one-year investigation period,”

adding that “China’s unfair acts, policies, and practices include not just its specific technology

transfer and IP polices referenced in the notice of initiation in the investigation, but also China’s

subsequent defensive actions taken to maintain those policies.” Id. USTR also cited Section

307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff action “has

shown that the current action no longer is appropriate” because “China openly has responded to

the current action by choosing to cause further harm to the U.S. economy, by increasing duties on

U.S. exports to China.” Id. at 47,975.




                                                   14
        Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21      Page 15 of 22




       41.     Based on the progress made with China in the negotiations, the Trump

Administration announced in December 2018, and again in February 2019, that it would delay the

scheduled increase in the List 3 duty rate from 10 to 25%. Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of Modification of Section 301

Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       42.     In May 2019, USTR announced its intent to raise the tariff rate on List 3 goods to

25%, effective either May 10, 2019 or June 1, 2019, depending on the day of export. See Notice of

Modification of Section 301 Action: China's Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate

Increase Notice”); see also Implementing Modification to Section 301 Action: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 21,892 (May 15, 2019). The notice cited China’s decision to “retreat from specific

commitments agreed to in earlier rounds” of negotiations as the basis for the increase in the duty

rate. List 3 Rate Increase Notice, 84 Fed. Reg. at 20,459. Unlike with past imposition of new tariffs,

USTR did not seek public comment but rather simply announced that the increase would occur.

Id.

       43.     Recognizing that List 3 would cause substantial harm to U.S. companies and

consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek exclusions

from List 3 duties on a product-specific basis. Procedures for Requests to Exclude Particular

Products From the September 2018 Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.




                                                 15
        Case 1:20-cv-03039-3JP Document 11              Filed 05/21/21       Page 16 of 22




29,576 (June 24, 2019). On November 13, 2019, Pursuant to this (and other similar) notices, USTR

granted exclusions for certain products contained on List 3, retroactive to September 24, 2018 and

effective for a period of up to twelve months. The duties imposed on products covered by List 3

remain in effect as of the date of this Complaint, with the exception of the limited number of

products for which USTR extended its originally granted exclusions from the List 3 duties. See,

e.g., Notice of Product Exclusion Extensions: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 48,600 (Aug. 11, 2020).

         B.      List 4

       44.     On May 17, 2019, eight days after it published notice of its decision to increase the

duty rate on imports covered by List 3, USTR announced its intent to proceed with yet another

list—List 4—covering even more products subject to additional duties. Under USTR’s proposal,

List 4 would impose an additional duty of 25% ad valorem on products worth $300 billion.

Request for Comments Concerning Proposed Modification of Action Pursuant to Section 301:

China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its decision was

motivated by China’s “retreat[] from specific commitments made in previous [negotiating] rounds

[and] announce[ment of] further retaliatory action against U.S. commerce.” Id.

       45.     USTR invited the public to comment on proposed List 4 and participate in a

hearing. Id. The public submitted nearly 3,000 comments. Docket No. USTR-2019-0004,

https://beta.regulations.gov/document/USTR-2019-0004-0001.         Despite    the   opportunity   to

comment, the timeline for participation in the hearing left little room for meaningful input: USTR

required witnesses to submit drafts of their testimony by June 10, 2019, seven days before the

deadline for fully developed written comments, and then limited witnesses to five minutes of

testimony at the hearing. Id.


                                                16
        Case 1:20-cv-03039-3JP Document 11                Filed 05/21/21      Page 17 of 22




       46.     On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT), https://twitter.com/real

DonaldTrump/status/1156979446877962243 (noting a “small additional Tariff of 10% on the

remaining 300 Billion Dollars of goods and products coming from China into our Country”).

       47.     On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).

List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion, effective

September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty on the remaining

goods (with limited exclusions “based on health, safety, national security, and other factors”),

effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any of the nearly

3,000 comments submitted or any of the testimony provided by witnesses, other than to claim that

its determination “takes account of the public comments and the testimony.” Id.

       48.     USTR cited Section 307(a)(1)(B) and (C) of the Trade Act, stating that it may

modify its prior action taken pursuant to Section 301 of the Trade Act if (1) “[t]he burden or

restriction on United States commerce” imposed by the investigated foreign country practice “has

increased or decreased,” or (2) “the action . . . is no longer appropriate.” Id. at 43,304. But instead

of finding any increased burden on U.S. commerce from the practices that were the subject of

USTR’s investigation, USTR merely pointed to “China’s subsequent defensive actions taken to

maintain those unfair acts, policies, and practices as determined in that investigation,” including




                                                  17
        Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21      Page 18 of 22




retaliatory tariffs on U.S. imports, retreating from commitments during negotiations, and devaluing

its currency. Id.

        49.     Ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that

it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China responded

by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again cited to China’s

retreat from its negotiation commitments and devaluation of its currency as grounds for its action.

Id.

        50.     On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also stated its intent

to reduce the tariff rate applicable to products covered by List 4A, id., an action that ultimately

became effective on February 14, 2020, when USTR halved the applicable duty rate, Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

        51.     In the months that followed, the United States and China implemented the limited

trade deal that they negotiated near the end of 2019. OFFICE OF THE UNITED STATES TRADE

REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13,

2019), https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-




                                                 18
        Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21     Page 19 of 22




states- and-china-reach. During that time, Defendants declined to impose additional duties on

imports covered by List 4B, presumably because China had agreed to some new, unrelated

obligations under the limited trade deal.

       52.       The duties imposed on products covered by List 4A remain in effect as of the date

of this Complaint.

                                   STATEMENT OF CLAIMS

                                            COUNT ONE

    (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

       53.       Paragraphs 1 through 52 are incorporated by reference.

       54.       The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

       55.       The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the Lists 3 and 4A tariffs.

       56.       Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to Lists 3 and 4A on any such

determination.

       57.       If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to

take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

§ 2414(a)(1)(B), (2)(B). USTR’s action giving rise to Lists 3 and 4A occurred in September 2018,

over a year after USTR initiated the underlying Section 301 investigation on August 18, 2017.


                                                 19
        Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21      Page 20 of 22




       58.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce

from the foreign country’s investigated unfair acts, policies, or practices increases or decreases. 19

U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated

pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to escalate its focused

investigatory findings into an open-ended trade war.

       59.     Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no

longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize

Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,

taper, or terminate such actions.

       60.     SGM is therefore entitled to a declaratory judgment that Defendants’ actions giving

rise to Lists 3 and 4A are ultra vires and contrary to law.

                                          COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       61.     Paragraphs 1 through 60 are incorporated by reference

       62.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).




                                                 20
        Case 1:20-cv-03039-3JP Document 11               Filed 05/21/21     Page 21 of 22




       63.       Defendants exceeded their authority under the Trade Act in promulgating Lists 3 and

4A and therefore acted “not in accordance with the law” and “in excess of statutory authority” for

the reasons set forth in Count One.

       64.       Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

       65.       Defendants also promulgated Lists 3 and 4A in an arbitrary and capricious manner

because they did not provide a sufficient opportunity for comment, failed to meaningfully consider

relevant factors when making their decisions, and failed to adequately explain their rationale.

Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs on imports

covered by List 3 whose value equals $200 billion.

                                             COUNT THREE

                            (VIOLATION OF THE U.S. CONSTITUTION)

       66.       Paragraphs 1 through 65 are incorporated by reference.

       67.       The Fifth Amendment to the U.S. Constitution provides that “No person shall . . .

be deprived of life, liberty, or property, without the due process of law[.]” U.S. Const. amend. V.

The Due Process Clause of the Fifth Amendment requires, inter alia, that parties deprived of their

property receive adequate notice and an opportunity to be heard. Mathews v. Eldridge, 424 U.S.

319, 334-35 (1976).

       68.       Defendants promulgated List 3 and 4A in violation of the Due Process Clause when

they failed to provide a sufficient opportunity for comment, failed to meaningfully consider

relevant factors in making their decisions, and failed to adequately explain their rationale.




                                                 21
       Case 1:20-cv-03039-3JP Document 11                Filed 05/21/21     Page 22 of 22




Defendants’ predeterimined decision-making resulted in the unlawful imposition of tariffs on

imports covered by Lists 3 and 4A valued at $500 billion.

                                                ***

                                   PRAYER FOR RELIEF

        Wherefore, Plaintiff respectfully requests that this Court

         (1)    declare that Defendants’ actions resulting in tariffs on products covered by Lists

                3 and 4A are unauthorized by, and contrary to, the Trade Act;

         (2)    declare that Defendants arbitrarily and unlawfully promulgated Lists 3 and 4A

                in violation of the APA;

         (3)    vacate the Lists 3 and 4A rulemaking;

         (4)    order Defendants to refund, with interest, any duties paid by Plaintiff pursuant

                to Lists 3 and 4A regardless of whether or not liquidated, and if liquidated,

                regardless of the date of liquidation.

         (5)    permanently enjoin Defendants from applying Lists 3 and 4A against Plaintiff

                and collecting any duties from Plaintiff pursuant to Lists 3 and 4A;

         (6)    award SGM its costs and reasonable attorney fees; and

         (7)    grant such other and further relief as may be just and proper.

 Dated: May 20, 2021                              Respectfully submitted,

                                                  /s/Laura Siegel Rabinowitz
                                                  Laura Siegel Rabinowitz

                                                  Greenberg Traurig LLP
                                                  MetLife Building
                                                  200 Park Avenue
                                                  New York, NY 10166

                                                  Counsel to Plaintiff Sunrise Global Marketing,
                                                  LLC d/b/a Greenworks




                                                22
